ACCEPTED
                                                                       14-14-00239-CV
                                                         FOURTEENTH COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  1/4/2015 12:40:33 PM
                                                                   CHRISTOPHER PRINE
                                                                                CLERK




         Appellant’s Response to Request
                                                        FILED IN
                                                 14th COURT OF APPEALS
           Appeal No. 14-14-00239-CV                 HOUSTON, TEXAS
                                                 1/5/2015 10:07:00 AM
                                                 CHRISTOPHER A. PRINE
                                                          Clerk
             In the Court of Appeals

       Fourteenth District at Houston Texas

                 Houston, Texas

     __________________________________

                MWM Appellant
                     v.
                KMM , Appellee

      __________________________________
         Trial Court Case No. 2003-06447
       The Honorable Bonnie Crane Hellums
247th Judicial District Court, Harris County, Texas
  _________________________________________


              Appellant’s Response

                      Walter P. Mahoney, Jr.
                      Attorney for Relator
                      State Bar No.: 12844600
                      4915 Holly Avenue
                      Pasadena, Texas 77503
                      (281) 998-9450
                      (281) 998-9430
                      ATTORNEY FOR APPELLANT
                              Identity of Parties and Counsel

        The following is a list of all parties and all counsel in this matter:

Appellant: MWM

Trial Court Attorney for Appellant:

Walter P. Mahoney, Jr., 4915 Holly, Pasadena, Texas 77503

Appellee: KMM

Trial Court attorney for Appellee:

Kristen Black, 400 Texas Avenue, Suite C, Webster, Texas 77598

mzim@zimlaw.com

Trial Court Judge:

The Honorable Bonnie Crane Hellums, 247th Judicial District Court, 201 Caroline ,

Houston, Texas 77002




    i


2
          Appeal No. 14-14-00239-CV


            In the Court of Appeals
       Fourteenth District Court of Texas
                Houston, Texas
    __________________________________

               MWM v. KMM,
    __________________________________

        Trial Court Case No. 2006-45711
      The Honorable Bonnie Crane Hellums
247th Judicial District Court, Harris County, Texas
_________________________________________


              Appellant’s Response

                      Walter P. Mahoney, Jr.
                      Attorney for Appellant
                      State Bar No.: 12844600
                      4915 Holly Avenue
                      Pasadena, Texas 77503
                      (281) 998-9450
                      (281) 998-9430
                      ATTORNEY FOR APPELLANT
                                      Statement of the Case


       This Court has requested that the Appellant identify his basis for an appeal of a

temporary order in a case under the Family Code. Appellant is not seeking to appeal a

temporary order but rather from the trial court’s decision to set aside a final agreed order.



    1.Before this pending application for a Bill of Review Appellant filed a Petition to Modify

his monthly support obligation on January 25, 2011 and alleged a change of circumstances

warranted a modification. He further alleged that the modification should be made

retroactive to the earlier of the service of citation on Respondent or Respondent’s

appearance in the lawsuit.

    2. Appellant’s position in the trial court was that the obligation should be lowered based

upon a decrease in his available resources and that the modification was in the best interest

of the children.

3. Appellee filed an original answer on November 30, 2011. Appellee further filed a motion

to confirm child support arrearage on December 15, 2011 in the same cause. The parties

entered an agreed order resolving all pending issues before the trial court on March 5, 2012.




4
Both parent parties had independent counsel of their own choosing and represented that the

findings and orders presented were in fact agreed orders.

On April 18, 2013, Appellee then filed this Petition for Bill of Review contending that the

Agreed Judgment of March 5, 2012 was secured by fraud and requesting that the Judgment

Modifying the Prior order be set aside. Upon the trial the Court granted the bill of review

and set aside the judgment modifying the prior order. Contrary to the argument Appellee

makes in her brief Appellant contends this is a final judgment from which a direct appeal is

allowed. In her request for relief in the trial court below Appellee does not seek or request

any additional relief other than the setting aside of the Agreed Order. Appellant contends

the evidence did not support the requested relief and that the Bill of Review should have

been denied.

      This Court has requested that the Appellant identify his basis for an appeal of a

temporary order in a case under the Family Code. Appellant is not seeking to appeal a

temporary order but rather from the trial court’s decision to set aside a final agreed order.



                                            Prayer

Wherefore Premises Considered        Relator prays that this Honorable Court, after examining

this response and the applicable law reverse the decision of the trial court and remand the

case to the trial court for further action consistent with the decision of this Court.

                                           Respectfully submitted,
                                         /s/ Walter P. Mahoney Jr. _______
                                         Walter P. Mahoney, Jr.
                                         Attorney for Appellant
                                         State Bar No.12844600
                                         4915 Holly Avenue
                                         Pasadena, Texas 77503
                                         (281) 998-9450
                                         (281) 998-9430
                                         Attorney for Appellant


                                 Certificate of Service

      I certify that a true copy of this Appellant’s Response was served in accordance with

rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party’s lead counsel

as follows:

KMM, Appellee

Trial Court attorney for Appellee:

Kristen Black, 400 Texas Avenue, Suite C, Webster, Texas 77598

mzim@zimlaw.com




Method of service: Electronic Service
Date of Service: 1-4-2015




6
/s/ Walter P. Mahoney Jr ___________
Walter P. Mahoney, Jr.
Attorney for Appellant